IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00158-CV

KAREN WEAVER AND STEPHEN WEAVER,
                                                            Appellants
v.

ERIC HRBACEK AND BRIDGET HRBACEK,
INDIVIDUALLY AND AS REPRESENTATIVES
AND SOLE HEIRS OF THE ESTATE OF
LOUISE HRBACEK, DECEASED,
                                                            Appellees



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 11-C-3336


     AMENDED ORDER OF REFERRAL TO MEDIATION

      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011 & Supp. 2015). The policy behind ADR is stated in the statute: “It is

the policy of this state to encourage the peaceable resolution of disputes … and the early

settlement of pending litigation through voluntary settlement procedures.” Id. § 154.002.
Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.            Mediation is private,

confidential, and privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9. Accordingly, we refer this appeal to mediation. The Court

assigns the Honorable Wanda Fowler (ph. 713-572-4321) as the mediator.

       Mediation must occur within thirty days after the date of this Order.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved; the parties

must also provide the mediator with their respective briefs in this appeal. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fee will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay the agreed-upon fee directly to the mediator.

Weaver v. Hrbacek                                                                     Page 2
       Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this order must be filed with this Court and served upon all

parties within ten days after the date of this order, or it is waived.

       The appeal and all appellate deadlines are suspended as of the date of this order.

The suspension is automatically lifted when the Court receives the mediator’s report. If

the case is not resolved at mediation, any deadline that began to run and had not expired

by the date of this order will begin anew as of the date the Court receives the mediator’s

report. Any document filed by a party after the date of this order and before the receipt

of the mediator’s report will be deemed filed on the same day, but after the mediator’s

report is received.

       Our order dated July 27, 2016 is set aside.


                                                        PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Judge Oakes Evans1
Order issued and filed September 14, 2016
Do not publish




1
 The Honorable Deborah Oakes Evans, Judge of the 87th District Court, sitting by assignment of the Chief
Justice of the Supreme Court of Texas under section 74.003(a) of the Government Code. See TEX. GOV’T
CODE ANN. § 74.003(a).
Weaver v. Hrbacek                                                                                Page 3